Citation Nr: 1506323	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-00 342A	)	DATE
	)
	)

On appeal from the Buffalo Education Center of the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 10, 2000, to November 6, 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 determination of the Buffalo Education Center of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDING OF FACT

The Veteran was honorably discharged due to a service-connected disability following 57 continuous days of active duty service after September 10, 2001.


CONCLUSION OF LAW

The criteria for eligibility for educational assistance under the Post-9/11 GI Bill have been met.  38 U.S.C.A. § 3311(b)(2) (West 2014); 38 C.F.R. § 21.9520(b) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks basic eligibility for educational assistance under the Post-9/11 GI Bill.

One way a veteran is eligible for benefits under the Post-9/11 GI Bill is if he served a minimum of 30 continuous days after September 10, 2001, and was discharged under other than dishonorable conditions due to a service-connected disability.  See 38 U.S.C.A. § 3311(b)(2) (West 2014); 38 C.F.R. § 21.9520(b) (2014).

The Veteran's service personnel records show that he was honorably discharged following 57 continuous days of active duty service after September 10, 2001.  The salient issue is whether the Veteran was discharged due to a service-connected disability.

The Veteran's DD Form 214 indicates that the Veteran was discharged for a personality disorder.  Immediately prior to his discharge, the Veteran was diagnosed with personality disorder NOS and immature and schizoid traits, due to symptoms such as mood disturbance, disorganized behavior at work, suicidal/homicidal ideation, worry, homesickness, inability to concentrate, crying spells, poor sleep, absentmindedness, irritability, and recent disciplinary issues.  See Memorandum from LCDR Holley, Clinical psychologist (Oct. 9, 2001).

In October 2011, a VA psychologist opined that these symptoms "appear as likely as not to be related to [the Veteran's] current bi-polar disorder, indicating that the onset of his current bipolar disorder as likely as not occurred during the course of active duty military service, although this was not formally diagnosed until years later."

In November 2011, the RO granted service connection for bipolar disorder and panic disorder with agoraphobia as totally disabling.

The Board finds that the Veteran was discharged due to his service-connected bipolar disorder regardless how it was labeled at the time of discharge.  The Board places significant probative value on the October 2011 VA examiner's unopposed opinion that the current bipolar disorder was the psychiatric disorder that resulted in the Veteran's discharge from service.

Accordingly, basic eligibility for educational assistance under the Post-9/11 GI Bill is warranted.



ORDER

Basic eligibility for educational assistance under the Post-9/11 GI Bill is granted.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


